40 F.3d 1058
In re AMERICA WEST AIRLINES, Debtor.Seymour LICHT, Appellant,v.AMERICA WEST AIRLINES;  Equity Security Holders Committee, Appellees.
No. 94-15631.
United States Court of Appeals,Ninth Circuit.
Submitted Oct. 17, 1994*.Decided Nov. 25, 1994.

Dr. Seymour Licht, pro se.
Pamela M. Jimenez, Lord, Bissell, & Brook, Chicago, IL, for appellees.
Appeal from the Ninth Circuit Bankruptcy Appellate Panel.
Before:  BROWNING, FARRIS, and LEAVY, Circuit Judges.
PER CURIAM:


1
Seymour Licht appeals pro se the Bankruptcy Appellate Panel's ("BAP") affirmance of the bankruptcy court's order barring Licht, a non-attorney, from representing See More Light Investments, a business association in which Licht was the senior partner.


2
Corporations and other unincorporated associations must appear in court through an attorney.  See C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697-98 (9th Cir.1987);  Church of the New Testament v. United States, 783 F.2d 771, 773-74 (9th Cir.1986);  see also Eagle Assocs. v. Bank of Montreal, 926 F.2d 1305, 1309-10 (2d Cir.1991) (partnership not allowed to be represented by non-attorney partner).


3
In United States v. Reeves, however, we allowed a non-attorney partner to represent his interest in a partnership pursuant to Alaskan partnership statute.  431 F.2d 1187, 1188 (9th Cir.1970).  The Supreme Court in Rowland v. California Men's Colony recently criticized our holding in Reeves and observed that "save in a few aberrant cases [including Reeves], the lower courts have uniformly held that 28 U.S.C. Sec. 1654, providing that 'parties may plead and conduct their own case personally or by counsel,' does not allow corporations, partnerships, or associations to appear in federal court otherwise than through a licensed attorney."  --- U.S. ----, ----, 113 S. Ct. 716, 721, 121 L. Ed. 2d 656 (1993) (footnote omitted and emphasis added).  Thus, to the extent that Reeves stood for the proposition that non-attorney members of a partnership could appear on behalf of the partnership, the Supreme Court in California Men's Colony has overruled that holding.  See --- U.S. at ----, 113 S. Ct. at 721.


4
The remaining issue regarding Licht's right to represent himself pro se as an individual creditor of the debtor, America West Airlines, Inc. is addressed in a separate memorandum disposition filed concurrently with this opinion.  In the disposition, we vacate part of the order and remand to the bankruptcy court.


5
AFFIRMED in part, VACATED in part, and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Licht's request for oral argument is denied